Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 1 of 9 PageID #:95




         EXHIBIT A
    Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 2 of 9 PageID #:95




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


  WILL MOFFETT and CURTIS BOWERS,
  on behalf of themselves and all other
  persons similarly situated,
  known and unknown

                 Plaintiffs,                          No. 19-CV-08040

         v.

  HC AURORA LLC and PENN
  NATIONAL GAMING, INC.

                 Defendants.



                           AGREED CONFIDENTIALITY ORDER


       The parties to this Agreed Confidentiality Order have agreed to the terms of this Order;
accordingly, it is ORDERED:

1.      Scope. All materials produced or adduced in the course of discovery, including initial
disclosures, information produced in response to subpoenas, responses to discovery requests, and
deposition testimony and exhibits (hereinafter collectively “documents”), shall be subject to this
Order concerning Confidential Information as defined below. This Order is subject to the Local
Rules of this District and the Federal Rules of Civil Procedure on matters of procedure and
calculation of time periods.

2.      Confidential Information. As used in this Order, “Confidential Information” means
information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by the
Designating Party (as defined below). Information that falls within one or more of the following
categories may be designated as Confidential Information: (a) information prohibited from
transfer or disclosure by statute, including but not limited to the Biometric Information Privacy
Act, 740 ILCS 14/1 et seq. (“BIPA”); (b) information that reveals trade secrets; (c) research,
technical, commercial or financial information that the Designating Party has maintained as
confidential; (d) personal identity information, including biometric information and biometric
identifiers, as defined by BIPA, 740 ILCS 14/10; (e) income tax returns (including attached
schedules and forms), W-2 forms and 1099 forms; or (f) personnel or employment records of a
person who is not a party to the case. Information or documents that are available to the public
may not be designated as Confidential Information. As used in this Order, “Designating Party”
                                                 -1-
     Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 3 of 9 PageID #:95




means any person (including third parties) that produces documents or provides information for
use in this Action during the course of this litigation (“Producing Party”) and invokes the terms
of this Order by designating information or documents pursuant to Paragraphs 3 and 5 below.

3.       Designation.

        (a)     A party may designate a document as Confidential Information for protection
under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO
PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere
with the legibility of the document. As used in this Order, “copies” includes electronic images,
duplicates, extracts, summaries or descriptions that contain the Confidential Information. The
marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to
or at the time the documents are produced or disclosed. Applying the marking
“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a document does not mean that
the document has any status or protection by statute or otherwise except to the extent and for the
purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic
databases or lists of documents that do not contain substantial portions or images of the text of
marked documents and do not otherwise disclose the substance of the Confidential Information
are not required to be marked.

       (b)      The designation of a document as Confidential Information is a certification by an
attorney or a party appearing pro se that the document contains Confidential Information as
defined in this order.1

4.      Depositions. Unless all parties agree on the record at the time the deposition testimony is
taken, all deposition testimony taken in this case shall be treated as Confidential Information
until the expiration of the following: No later than the fourteenth day after the transcript is
delivered to any party or the witness, and in no event later than 60 days after the testimony was
given, Within this time period, a party may serve a Notice of Designation to all parties of record
as to specific portions of the testimony that are designated Confidential Information, and
thereafter only those portions identified in the Notice of Designation shall be protected by the
terms of this Order. The failure to serve a timely Notice of Designation shall waive any
designation of testimony taken in that deposition as Confidential Information, unless otherwise
ordered by the Court or otherwise agreed upon by the parties.

5.       Protection of Confidential Material.

         (a)     General Protections. Confidential Information shall not be used or disclosed by
         the parties, counsel for the parties or any other persons identified in subparagraph (b) for


1
 An attorney who reviews the documents and designates them as CONFIDENTIAL - SUBJECT TO PROTECTIVE
ORDER must be admitted to the Bar of at least one state but need not be admitted to practice in the Northern
District of Illinois unless the lawyer is appearing generally in the case on behalf of a party. By designating
documents confidential pursuant to this Order, counsel submits to the jurisdiction and sanctions of this Court on the
subject matter of the designation.
                                                        -2-
Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 4 of 9 PageID #:95




  any purpose whatsoever other than in this litigation, including any appeal thereof. Since
  this is a putative class action, Confidential Information may be disclosed only to the
  named plaintiff(s) and not to any other member of the putative class unless and until a
  class including the putative member has been certified. However, if the Confidential
  Information is about that particular putative class member, it may be disclosed to the
  putative class member before certification.

  (b)     Limited Third-Party Disclosures. The parties and counsel for the parties shall
  not disclose or permit the disclosure of any Confidential Information to any third person
  or entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the
  following categories of persons may be allowed to review Confidential Information:

         (1)    Counsel. Counsel for the parties and employees of counsel who have
         responsibility for the action;

         (2)     Parties. Individual parties and employees and contractors of a party but
         only to the extent counsel determines in good faith that the employee’s assistance
         is reasonably necessary to the conduct of the litigation in which the information is
         disclosed;

         (3)     The Court and its personnel;

         (4)    Court Reporters and Recorders. Court reporters and recorders engaged
         for depositions;

         (5)    Contractors. Those persons specifically engaged for the limited purpose
         of making copies of documents or organizing or processing documents, including
         outside vendors hired to process electronically stored documents;

         (6)      Consultants and Experts. Consultants, investigators, or experts
         employed by the parties or counsel for the parties to assist in the preparation or
         trial of this action but only after such persons have completed the certification
         contained in Attachment A, Acknowledgment of Understanding and Agreement
         to Be Bound;

         (7)     Witnesses at depositions. During their depositions, witnesses in this
         action to whom disclosure is reasonably necessary. Witnesses shall not retain a
         copy of documents containing Confidential Information, except witnesses may
         receive a copy of all exhibits marked at their depositions in connection with
         review of the transcripts. Pages of transcribed deposition testimony or exhibits to
         depositions that are designated as Confidential Information pursuant to the
         process set out in this Order must be separately bound by the court reporter and
         may not be disclosed to anyone except as permitted under this Order.




                                          -3-
    Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 5 of 9 PageID #:95




               (8)    Author or recipient. The author or recipient or furnisher of the
               information in or of the document (not including a person who received the
               document in the course of litigation); and

               (9)    Others by Consent. Other persons only by written consent of the
               Producing Party or upon order of the Court and on such conditions as may be
               agreed or ordered.

       (c)     Control of Documents. Counsel for the parties shall make reasonable efforts to
       prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall
       maintain the forms signed by persons acknowledging their obligations under this Order
       for a period of one year after the termination of the case.

6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document as
Confidential Information does not, standing alone, waive the right to so designate the document;
provided, however, that a failure to serve a timely Notice of Designation of deposition testimony
as required by this Order, even if inadvertent, waives any protection for deposition testimony. If
a party designates a document as Confidential Information after it was initially produced, the
receiving party, on notification of the designation, must make a reasonable effort to assure that
the document is treated in accordance with the provisions of this Order. No party shall be found
to have violated this Order for failing to maintain the confidentiality of material during a time
when that material has not been designated Confidential Information, even where the failure to
so designate was inadvertent and where the material is subsequently designated Confidential
Information.

7.     Filing of Confidential Information. This Order does not, by itself, authorize the filing
of any document under seal. Any party wishing to file a document designated as Confidential
Information in connection with a motion, brief or other submission to the Court must comply
with LR 26.2.

8.     No Greater Protection of Specific Documents. Except on privilege grounds not
addressed by this Order, no party may withhold information from discovery on the ground that it
requires protection greater than that afforded by this Order unless the party moves for an order
providing such special protection.

9.     Challenges by a Party to Designation as Confidential Information. The designation of
any material or document as Confidential Information is subject to challenge by any party. The
following procedure shall apply to any such challenge.

       (a)    Meet and Confer. A party challenging the designation of Confidential
       Information must do so in good faith and must begin the process by conferring directly
       with counsel for the Designating Party. In conferring, the challenging party must give the
       Designating Party an opportunity to review the designated material, to reconsider the
       designation, and, if no change in designation is offered, to explain the basis for the
       designation. The Designating Party must respond to the challenge within five (5) business
       days.
                                               -4-
      Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 6 of 9 PageID #:95




        (b)     Judicial Intervention. A party that elects to challenge a confidentiality
        designation may file and serve a motion that identifies the challenged material and sets
        forth the basis for the challenge. Each such motion must be accompanied by a competent
        declaration that affirms that the movant has complied with the meet and confer
        requirements of this procedure. The burden of persuasion in any such challenge
        proceeding shall be on the Designating Party. Until the Court rules on the challenge, all
        parties shall continue to treat the materials as Confidential Information under the terms of
        this Order.

10.     Action by the Court. Applications to the Court for an order relating to materials or
documents designated Confidential Information shall be by motion. Nothing in this Order or any
action or agreement of a party under this Order limits the Court’s power to make orders
concerning the disclosure of documents produced in discovery or at trial.

11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall be
construed to affect the use of any document, material, or information at any trial or hearing. A
party that intends to present or that anticipates that another party may present Confidential
Information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by
motion or in a pretrial memorandum without disclosing the Confidential Information. The Court
may thereafter make such orders as are necessary to govern the use of such documents or
information at trial.

12.     Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

        (a)    If a receiving party is served with a subpoena or an order issued in other litigation
        that would compel disclosure of any material or document designated in this action as
        Confidential Information, the receiving party must so notify the Designating Party, in
        writing, immediately and in no event more than seven court days after receiving the
        subpoena or order. Such notification must include a copy of the subpoena or court order.

        (b)    The receiving party also must immediately inform in writing the party who caused
        the subpoena or order to issue in the other litigation that some or all of the material
        covered by the subpoena or order is the subject of this Order. In addition, the receiving
        party must deliver a copy of this Order promptly to the party in the other action that
        caused the subpoena to issue.

        (c)      The purpose of imposing these duties is to alert the interested persons to the
        existence of this Order and to afford the Designating Party in this case an opportunity to
        try to protect its Confidential Information in the court from which the subpoena or order
        issued. The designating party shall bear the burden and the expense of seeking protection
        in that court of its Confidential Information, and nothing in these provisions should be
        construed as authorizing or encouraging a receiving party in this action to disobey a
        lawful directive from another court. The obligations set forth in this paragraph remain in
        effect while the party has in its possession, custody or control Confidential Information
        by the other party to this case.

                                                -5-
      Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 7 of 9 PageID #:95




13.     Challenges by Members of the Public to Sealing Orders. A party or interested member
of the public has a right to challenge the sealing of particular documents that have been filed
under seal, and the party asserting confidentiality will have the burden of demonstrating the
propriety of filing under seal. If a party seeks leave to file material under seal solely because of
its designation as Confidential Information pursuant to this Order, the Designating Party will
have the burden of demonstrating the propriety of filing under seal.

14.     Obligations on Conclusion of Litigation.

        (a)    Order Continues in Force. Unless otherwise agreed or ordered, this Order shall
        remain in force after dismissal or entry of final judgment not subject to further appeal.

        (b)     Obligations at Conclusion of Litigation. Within sixty-three days after dismissal
        or entry of final judgment not subject to further appeal, all Confidential Information and
        documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under
        this Order, including copies as defined in 3(a), shall be returned to the producing party
        upon written request within 10 business days unless: (1) the document has been offered
        into evidence or filed without restriction as to disclosure; (2) the parties agree to
        destruction to the extent practicable in lieu of return;2 or (3) as to documents bearing the
        notations, summations, or other mental impressions of the receiving party, that party
        elects to destroy the documents and certifies to the producing party that it has done so.

        (c)    Retention of Work Product and one set of Filed Documents. Notwithstanding
        the above requirements to return or destroy documents, counsel may retain (1) attorney
        work product, including an index that refers or relates to designated Confidential
        Information so long as that work product does not duplicate verbatim substantial portions
        of Confidential Information, and (2) one complete set of all documents filed with the
        Court including those filed under seal. Any retained Confidential Information shall
        continue to be protected under this Order. An attorney may use his or her work product in
        subsequent litigation, provided that its use does not disclose or use Confidential
        Information.

        (d)    Deletion of Documents filed under Seal from Electronic Case Filing (ECF)
        System. Filings under seal shall be deleted from the ECF system only upon order of the
        Court.




2
   The parties agree that the receiving party shall destroy documents containing Confidential
Information in accordance with their respective firm’s document destruction policy and certify the
fact of destruction, and that the receiving party shall not be required to locate, isolate and return e-
mails (including attachments to emails) that may include Confidential Information, or Confidential
Information contained in deposition transcripts, exhibits, or drafts or final expert reports.
                                                  -6-
    Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 8 of 9 PageID #:95




15.     Order Subject to Modification. This Order shall be subject to modification by the Court
on its own initiative or on motion of a party or any other person with standing concerning the
subject matter.

16.     No Prior Judicial Determination. This Order is entered based on the representations
and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall
be construed or presented as a judicial determination that any document or material designated
Confidential Information by counsel or the parties is entitled to protection under Rule 26(c) of
the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule on a
specific document or issue.

17.     Authorized Disclosure Under BIPA. The limited disclosure and transfer of Confidential
Information constituting or potentially constituting biometric information or biometric
identifiers, as defined by BIPA, 740 ILCS 14/10, is permitted under this Order pursuant to 740
ILCS 14/25(a), if done solely for purposes of this litigation and in compliance with the terms of
this Order.

18.    Persons Bound. This Order shall take effect when entered and shall be binding upon all
counsel of record and their law firms, the parties, and persons made subject to this Order by its
terms.

So Ordered.

Dated:                                               ________________________________
                                                     U.S. District Judge
                                                     U.S. Magistrate Judge

[signature block]




                                               -7-
    Case: 1:19-cv-08040 Document #: 21-1 Filed: 01/28/20 Page 9 of 9 PageID #:95




                                 ATTACHMENT A
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


  WILL MOFFETT and CURTIS BOWERS,
  on behalf of themselves and all other
  persons similarly situated,
  known and unknown

                 Plaintiffs,                          No. 19-CV-08040

         v.

  HC AURORA LLC and PENN
  NATIONAL GAMING, INC.

                 Defendants.


               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order
dated _________ in the above-captioned action and attached hereto, understands the terms
thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the
United States District Court for the Northern District of Illinois in matters relating to the
Confidentiality Order and understands that the terms of the Confidentiality Order obligate
him/her to use materials designated as Confidential Information in accordance with the Order
solely for the purposes of the above-captioned action, and not to disclose any such Confidential
Information to any other person, firm or concern.
        The undersigned acknowledges that violation of the Confidentiality Order may result in
penalties for contempt of court.
Name: ______________________________

Job Title: ____________________________

Employer: ___________________________

Business Address:     __________________________________
                      __________________________________
                      __________________________________

Signature: ______________________________ Date: __________
                                               -8-
